DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of specie IV, reading on figure 3D, claims 1-20, in the reply filed on September 6, 2022 is acknowledged.  The traversal is on the ground(s) that the Examiner does not provide any rationale for these allegations. These generic allegations are insufficient to demonstrate a primafacie case of a serious burden as required under MPEP § 808. For example, the Examiner fails to i) identify different search queries that would be required for each alleged species, ii) explain why prior art applicable to one species would not likely be applicable to another species, and iii) explain why the species are likely to raise different non-prior art issues. The Examiner cannot establish a serious burden by simply citing exemplary reasons from the MPEP without applying those-7- reasons to the present application, or the else the Examiner could simply issue a Restriction Requirement for any and all patent applications by generically providing these reasons. 
Accordingly, Applicant respectfully submits that the Examiner's allegations clearly fall short of establishing a proper restriction requirement. For at least the foregoing reasons, Applicant respectfully submits that the restriction requirement is improper. 
This is not found to be persuasive.
The species, as explained in the previous actions has different structural arrangement as shown by respective figures. Also, the species are not an improvement on one over the other, but described as different embodiments / examples (paragraph 0031). Also, it is clear from the species /figures that a prior art applicable to one of the Species / figures may not be applicable to the other species / figures, which require different search queries for different species. As a result, though the search may be overlapping, a complete and thorough search for all the species would be burdensome to the examiner.
The requirement is still deemed proper and is therefore made FINAL.
However, as stated in the previous action, upon allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, and 11-17 are is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ding (US 2005/0054187).
Regarding claim 1, Ding, figure 1E, discloses a substrate structure, comprising: a substrate (10, 20) that includes a set of conductive pads (13) formed below a surface of the substrate (see figure); and a set of conductive layer portions (31, 50) formed over the set of conductive pads, wherein a particular conductive layer portion, of the set of conductive layer portions, extends from a corresponding particular conductive pad, of the set of conductive pads, to at least the surface of the substrate (see figure). 

Regarding claim 2, Ding further discloses a set of electrical traces (15) connected to the set of conductive pads, wherein a particular electrical trace, of the set of electrical traces, is oriented in approximately a first plane, and wherein the particular conductive layer portion extends in a direction orthogonal to the first plane (see figure).  

Regarding claim 3, Ding further discloses  wherein the particular conductive layer portion comprises a first material (nickel layer with gold layer, paragraph 0016), and wherein the particular conductive layer portion is to connect to a corresponding solder ball (80, see figure 3) comprising a second material that is different from the first material. 

Regarding claim 4, Ding further discloses wherein the first material is associated with a higher electrical conductivity than the second material (gold has higher electrical conductivity).  

Regarding claim 5, Ding further discloses wherein the first material is associated with a higher resistance to electromigration than the second material (nickel has higher resistance to electromigration).  

Regarding claim 6, Ding further discloses wherein the particular conductive layer portion covers an entirety of a surface of the corresponding particular conductive pad (see figure).  

Regarding claim 7, Ding further discloses wherein the particular conductive layer portion covers the corresponding particular conductive pad and at least a portion of the surface of the substrate (see figure).

 Regarding claim 11, Ding, figure 1E, as applied to claim 1 above, discloses a substrate structure, comprising: a substrate with a set of electrical traces (15) disposed below a surface of the substrate, wherein the substrate includes a set of solder mask regions (20) extending from the set of electrical traces to the surface of the substrate; and a set of conductive layer portions (31, 50) filling the set of solder mask regions toward the surface of the substrate and electrically connected to the set of electrical traces (see figure).  

Regarding claim 12, Ding further discloses wherein a conductive layer portion, of the set of conductive layer portions, comprises a single, monolithic material (see figure).  

Regarding claim 13, Ding further discloses wherein a conductive layer portion, of the set of conductive layer portions, comprises a plurality of layers of a single material (see figure).  

Regarding claim 14, Ding further discloses wherein a conductive layer portion, of the set of conductive layer portions, comprises a first conductive layer of a first material and a second conductive layer of a second material covering the first conductive layer of the first material (see figure).

Regarding claim 15, Ding further discloses wherein the set of conductive layer portions includes at least one of: a copper material, -4-PATENT U.S. Patent Application No. 17/214,141 Attorney Docket No. 0023-1088 a nickel material, or an alloy material (paragraph 0016).  

Regarding claim 16, Ding further discloses a set of solder balls (80) connected to the set of conductive layer portions (see figure 3).  

Regarding claim 17, Ding further discloses wherein the set of conductive layer portions partially fill the set of solder mask regions (see figure). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8xxxare is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding, as applied to claim 1 above, and further in view of Ernsberger (US 2004/101008937), Ogawa (US 2010/0065322), and Kodani (US 8,458,900).
Regarding claim 8, Ding does not disclose wherein a thickness of the particular conductive layer portion is equal to a depth of the corresponding particular conductive pad below the surface of the substrate.
Ernsberger, figure 1, discloses a substrate structure with a pad (26A) connected to a wiring (26), and further discloses a conductive layer on the pad with the conductive layer portion is equal to a depth of the corresponding particular conductive pad below the surface of the substrate.
Ogawa, figure 1, discloses a substrate structure with a pad (23), and further discloses a conductive layer (21, 22) on the pad with the conductive layer portion is equal to a depth of the corresponding particular conductive pad below the surface of the substrate. 
Kodani, figure 1, discloses a substrate structure with a pad (161), and further discloses a conductive layer (162, 163) on the pad with the conductive layer portion is equal to a depth of the corresponding particular conductive pad below the surface of the substrate (portion of layer 162). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the substrate structure of Ding with a thickness of the particular conductive layer portion is equal to a depth of the corresponding particular conductive pad below the surface of the substrate, as taught by Ernsberger, Ogawa, and Kodani in order to have desired contact area for subsequent solder ball connection.
Additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 9, the modified substrate structure of Ding further discloses
wherein a thickness of the particular conductive layer portion is greater than a depth of the corresponding particular conductive pad below the surface of the substrate (obvious as disclosed by Kodani, in order to enhance contact area for subsequent solder ball connection.
Additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 10, the modified substrate structure of Ding further discloses
wherein a thickness of the particular conductive layer portion is in a range from approximately 0% to approximately 200% thicker -3-PATENT U.S. Patent Application No. 17/214,141 Attorney Docket No. 0023-1088 than a depth of the corresponding particular conductive pad below the surface of the substrate (obvious as disclosed by Ernsberger, Ogawa, and Kodani in order to have desired contact area for subsequent solder ball connection.
Additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding, as applied to claims 1 and 11 above, and further in view of Chen (US 8,604,359).
Regarding claim 18, Ding, figure 1E, as applied to claims 1 and 11 above a device, comprising: a substrate structure including a substrate with a first set of solder balls (80), wherein the substrate structure includes a set of conductive pads (13) formed below a first surface of the substrate, and wherein the substrate structure includes a set of conductive layer (31, 50) portions formed over the set of conductive pads, extending from the set of conductive pads to at least the first surface of the substrate, and to which the first set of solder balls is connected; and an integrated circuit (60) mounted to a second surface of the substrate structure using a second set of solder balls (see explanation below, Ding discloses integrated circuit 60 wire bonded to the substrate structure).
Chen, figure 10, discloses a substrate structure with pad and solder balls on both the sides of the substrate and integrated circuit (300) connected to the upper surface with solder balls. Chen further discloses vias connecting the upper pad to the lower pads.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the substrate structure of Ding with an integrated circuit mounted to a second surface of the substrate structure using a second set of solder balls, as taught by Che, in order to facilitate better connection and minimize the surface area occupied).  

Regarding claim 19, the modified substrate structure of Ding further discloses
wherein the substrate structure further comprises: a set of electrical traces below the first surface of the substrate and in a plane parallel to the first surface and the second surface,-5-PATENT U.S. Patent Application No. 17/214,141Attorney Docket No. 0023-1088 wherein the set of electrical traces is electrically connected to the first set of solder balls using the set of conductive pads and the set of conductive layer portions (obvious as explained as above, disclosed by Chen).  

Regarding claim 20, the modified substrate structure of Ding further discloses wherein the substrate structure further comprises: a set of vias disposed in the substrate to electrically connect the first set of solder balls and the second set of solder balls (obvious as explained above, disclosed by Chen).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi (US 2006/0145345), figure 5, discloses a substrate structure with pads on the upper and layer surface of the substrate including plurality of conductor layers on the pads.
Glenn (US 5,796,163), figure 1, discloses a substrate structure with a pad on the bottom surface with plurality of conductor layers on the pad.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847  
                                                                                                                                                                                                      IBP / September 23, 2022